SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Execution of Letter of Intent for studies at Solimões Basin Rio de Janeiro, october 15, 2012 – Petróleo Brasileiro SA – Petrobras announces that it has executed a Letter of Intent with HRT O&G Exploração e Produção de Petróleo Ltda (HRT) and TNK-Brasil Exploração e Produção de Óleo e Gás Natural Ltda. (TNK) for the development of studies in the concession areas of the companies at Solimões Basin, in the state of Amazonas. The objective of the Letter is to carry out joint analyses in order to assess the viability of monetization of the natural gas in concessions located in areas contiguous to the Juruá Field, at the Solimões Basin. According to the terms of the Letter, there is no obligation that any commercial or operational agreement, related to the results of the studies, must be signed. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 15, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
